IN THE
                        TENTH COURT OF APPEALS

                               No. 10-08-00049-CR

MELANIE DENISE MCFATRIDGE,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                             From the County Court
                             Navarro County, Texas
                              Trial Court No. 58988


                         MEMORANDUM OPINION


      Melanie Denise McFatridge was found guilty by a jury of the offense of driving

while intoxicated. TEX. PENAL CODE ANN. § 49.04 (West 2003). The trial court sentenced

her to 180 days in jail with a fine of $1,250.    The sentence was suspended and

McFatridge was placed on community supervision for 24 months. We affirm the trial

court’s judgment.

                                    BACKGROUND

      McFatridge was driving her van at night when she drove across the yard of one

residence, striking and damaging a brick light fixture in the yard. She then continued
across a part of another yard, coming to a stop when she crashed the van through the

exterior wall of the home of Wallace Watson. A gas meter was also sheared off at

Watson’s home during the incident. Watson came out of his house and saw McFatridge

in the driver’s seat of the van. He knocked on her window because the van’s engine

was still “roaring” and he thought his house would catch on fire. McFatridge opened

the door and got out of the van. When Watson told her the police were on their way

and asked if she had insurance, McFatridge got back in the van and “roared” the engine

again as if she was trying to leave.

       When the police arrived, they found McFatridge in the driver’s seat of the van.

There were no passengers.          Officers Tidwell and Carpenter started gathering

information from McFatridge. She stated that she was okay, but she appeared to the

officers to be disoriented. When she was asked for her driver’s license, she thumbed

past it twice, and Tidwell had to point it out to her. The officers had McFatridge get out

of the van because of the gas leak and move to the street where they continued their

investigation. There, the officers noticed a strong odor of an alcoholic beverage coming

from her breath. Tidwell noticed that her speech was slightly slurred. Carpenter

noticed that McFatridge was slow to respond to Carpenter’s questions, her speech was

slurred, and her eyes were “real glossy.”       When asked if she had been drinking,

McFatridge replied at first that she had had a drink at a friend’s house. Later, she stated

to Tidwell that she had been removing stain from furniture and that the remover had

absorbed into her skin making her act intoxicated. Tidwell did not see any furniture




McFatridge v. State                                                                  Page 2
stripping chemicals in the van, but other officers found an open vodka bottle in the van

which still contained some vodka.

       McFatridge was asked to perform field sobriety tests. Carpenter attempted to

conduct the Horizontal Gaze Nystagmus test but did not score the test and did not

count it against McFatridge because of the conditions at the scene. While performing

the walk-and-turn test, McFatridge did not count as required, stepped off the line, could

not walk heel to toe, and used her arms for balance. While performing the one-leg-

stand test, McFatridge put her arms out and could not keep her balance. She also

dropped her foot. After performing those two tests, and based on the totality of the

circumstances, the officers determined McFatridge was intoxicated. She was arrested

and read her Miranda rights. McFatridge also refused to take a breathalyzer exam. At

the jail, McFatridge performed the two sobriety tests again and was better at completing

them, but she was also “giggly.”

                                CONFRONTATION CLAUSE

       McFatridge first contends that the trial court erred by allowing Officer Tidwell to

testify about the vodka bottle located in McFatridge’s van when Tidwell was not the

officer who inventoried the van.      Specifically, McFatridge contends that Tidwell’s

testimony violated the Confrontation Clauses to the United States and Texas

Constitutions. McFatridge’s issue, however, is not preserved. At trial, McFatridge

made a hearsay objection to a question by the State to Tidwell regarding when the




McFatridge v. State                                                                 Page 3
vodka bottle had been found in McFatridge’s van.1 An objection on hearsay does not

preserve error on Confrontation Clause grounds.2 Reyna v. State, 168 S.W.3d 173, 179

(Tex. Crim. App. 2005); Paredes v. State, 129 S.W.3d 530, 535 (Tex. Crim. App. 2004).

          McFatridge’s first issue is overruled.

                                INEFFECTIVE ASSISTANCE OF COUNSEL

          By her second issue, McFatridge complains that her counsel was ineffective

because he did not object as hearsay to Officer Ronni Carpenter’s testimony about

seeing the vodka bottle in McFatridge’s van which denied McFatridge her right of

confrontation. To present an issue for review, a brief must contain appropriate citations

to authorities. TEX. R. APP. P. 38.1(i). McFatridge cites to no legal authorizes regarding

ineffective assistance of counsel. Accordingly, this issue is inadequately briefed and

presents nothing for review. Id. Further, as noted in our disposition of the previous

issue, a hearsay objection would not have preserved the Confrontation Clause

argument McFatridge sought to raise on appeal. See Reyna v. State, 168 S.W.3d 173, 179

(Tex. Crim. App. 2005); Paredes v. State, 129 S.W.3d 530, 535 (Tex. Crim. App. 2004).

           Her second issue is overruled.

                                        INSUFFICIENT EVIDENCE

          McFatridge next contends the evidence is insufficient to prove beyond a

reasonable doubt that she was intoxicated. The Jackson v. Virginia standard is the only


1   Tidwell did not ultimately answer the question.

2Further, any complaint is not preserved because the hearsay objection was sustained and McFatridge
did not pursue the matter to an adverse ruling. Ramirez v. State, 815 S.W.2d 636, 643 (Tex. Crim. App.
1991); Darty v. State, 709 S.W.2d 652 (Tex. Crim. App. 1986).

McFatridge v. State                                                                            Page 4
standard that a reviewing court should apply in determining whether the evidence is

sufficient to support each element of a criminal offense that the State is required to

prove beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App.

2010); see Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Under

the Jackson standard, "the relevant question is whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt." Jackson, 443 U.S. at 319

(emphasis in original). After reviewing the record under the appropriate standard, we

find the evidence sufficient to support the jury’s verdict.

        McFatridge’s third issue is overruled.

                                        EXPERT TESTIMONY

        In her fourth issue, McFatridge argues that the trial court erred in allowing

Officer Tidwell to testify as an expert without the proper “20 day” notice prior to trial

when the trial court did not allow her own expert to testify due to a violation of the

same notice provision.3 McFatridge argued at trial and now argues on appeal that

article 39.14(b) of the Texas Code of Criminal Procedure requires the prosecution, as

well as the defense, to disclose any expert witnesses not later than the 20th day before

the date the trial begins and that by allowing Tidwell to testify, the trial court erred.

        Article 39.14(b) provides:

        (b) On motion of a party and on notice to the other parties, the court in which
        an action is pending may order one or more of the other parties to disclose to


3 McFatridge appears to only complain about the trial court allowing the officer to testify in an expert
capacity for the State, not about the trial court failing to allow her expert to testify.

McFatridge v. State                                                                              Page 5
       the party making the motion the name and address of each person the
       other party may use at trial to present evidence under Rules 702, 703, and
       705, Texas Rules of Evidence. The court shall specify in the order the time
       and manner in which the other party must make the disclosure to the
       moving party, but in specifying the time in which the other party shall
       make disclosure the court shall require the other party to make the
       disclosure not later than the 20th day before the date the trial begins.

TEX. CODE CRIM. PROC. ANN. art. 39.14(b) (West Supp. 2010) (emphasis added). Article

39.14(b), however, is not "self-executing." Harris v. State, 287 S.W.3d 785, 792 (Tex.

App.—Houston [1st Dist.] 2009, no pet.). Rather, article 39.14(b) allows a trial court to

order the State to list its expert witnesses upon request. Id. Even with a request, there

must be an order before the State is required to timely disclose its expert witnesses. See

id.; Tamez v. State, 205 S.W.3d 32, 39-40 (Tex. App.—Tyler 2006, no pet.).

       The State filed a motion requesting that McFatridge disclose her expert

witnesses, and the trial court granted that motion. Although McFatridge filed a motion

requesting that the State disclose its expert witnesses, no order was signed requiring the

disclosure.    Therefore, because there was no order granting the motion requesting

disclosure by the State of its expert witnesses, the trial court did not err in allowing

Tidwell to testify.

       McFatridge’s fourth issue is overruled.

                          WRITING USED TO REFRESH MEMORY

       McFatridge asserts in her fifth issue that the trial court erred in failing to admit a

writing that McFatridge contends was used by Officer Tidwell to refresh his memory

while testifying. While on cross-examination, McFatridge asked Tidwell if he prepared

a report for this case. He replied that he did not. Tidwell was asked what he had in his

McFatridge v. State                                                                    Page 6
hand. Tidwell replied that it was a report but not his report. He then handed the

document to McFatridge. McFatridge discovered a little later that Tidwell also handed

in a list of 48 questions, without answers, prepared by the State. When McFatridge

began questioning Tidwell about the list, the State objected that the list was its work

product. McFatridge countered that the work product privilege was waived and that

because Tidwell carried it to the stand, McFatridge was entitled to ask Tidwell anything

about it. McFatridge also contended she was entitled to have the list in front of the jury

so that the jury could determine Tidwell’s credibility. McFatridge claimed her intent

was strictly for impeachment purposes.

       The trial court ultimately sustained the State’s objection and McFatridge

questioned Tidwell about the list for the purpose of a bill of review. Tidwell testified

that he did not go over the questions with the State prior to testifying. He also stated

that he probably glanced at the first seven or eight questions. Tidwell also testified that

he talked with the State’s prosecutors for about a minute the morning of the trial and

that the State never suggested any answers to the list of questions. The trial court then

ruled that the list could not either be admitted or go before the jury.

       On appeal, McFatridge argues that, pursuant to former Rule 611 of the Texas

Rules of Criminal Evidence, the trial court should have allowed her to introduce the list

of questions into evidence. Rule 611 of the Texas Rules of Criminal Evidence was the

predecessor to the current Rule 612, Writing Used to Refresh Memory, of the Texas

Rules of Evidence. Rule 612 provides that if a witness uses a writing to refresh his

memory for the purpose of testifying either while testifying or, in a criminal case, before

McFatridge v. State                                                                  Page 7
testifying, an adverse party is entitled to have the writing produced at the hearing, to

inspect it, to cross-examine the witness on it, and to introduce in evidence those

portions which relate to the testimony of the witness. TEX. R. EVID. 612.

       McFatridge is only entitled to the list if it was actually used by Tidwell to refresh

his memory. See id.; Pondexter v. State, 942 S.W.2d 577, 582 (Tex. Crim. App. 1996)

(interpreting previous rule, Rule 611). No one asked Tidwell if he used the list of

questions in order to refresh his memory. Since there is no evidence from the record to

establish that Tidwell did in fact use the list to refresh his memory during or before his

testimony, the trial court did not err in refusing to admit the list. See Thomas v. State, ___

S.W.3d ___, 2010 Tex. App. LEXIS 9558, *17 (Tex. App.—Houston [1st Dist.] Nov. 30,

2010, no pet.); Love v. State, No. 01-08-00941-CR, 2009 Tex. App. LEXIS 8952, *19-20 (Tex.

App.—Houston [1st Dist.] Nov. 19, 2009, no pet.) (mem. op.) (not designated for

publication).

       McFatridge’s fifth issue is overruled.

                                         MISTRIAL

       In her sixth issue, McFatridge argues that the trial court abused its discretion in

overruling her motion for mistrial. On direct examination, the State asked Officer

Carpenter how McFatridge was behaving at the jail.               Carpenter answered that

McFatridge was “giggley [sic].” The following exchange then took place.

       Q:       What do you mean giggley [sic]?

       A:       Just laughing and started talking. Trying to make conversation.
                Just talking while we did that.


McFatridge v. State                                                                     Page 8
       Q:      What kinds of things was she saying?

       A:      Just talking mainly about, you know, she’s been through something
               similar before. And at that time—

       At that point, McFatridge objected and requested a conference. The trial court

excused the jury. McFatridge reminded the court that an order on a motion in limine

had been signed requiring prior discussion at the bench of any prior or extraneous

offenses. McFatridge moved for a mistrial, and after much debate, the trial court denied

the request for a mistrial. The trial court instructed the jury “to disregard the previous

sentence, or two that you heard just before you walked out that was given by the

witness. Disregard it. It’s not to be considered.”

       When the trial court sustains a defendant’s objection, grants a requested

instruction to disregard, but denies a motion for mistrial, the issue is whether the

refusal to grant the mistrial was an abuse of discretion. Hawkins v. State, 135 S.W.3d 72,

76-77 (Tex. Crim. App. 2004). Only in extreme circumstances, where the prejudice is

incurable, will a mistrial be required. Id. at 77. Although this case does not present an

improper argument issue, we still use the Mosley factors in determining whether the

answer given in response to the prosecutor’s question warranted a mistrial. Mosley v.

State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998). Those factors are: (1) the severity of

the misconduct (the magnitude of the prejudicial effect of the prosecutor's remarks), (2)

the measures adopted to cure the misconduct (the efficacy of any cautionary instruction

by the judge), and (3) the certainty of conviction absent the misconduct (the strength of




McFatridge v. State                                                                 Page 9
the evidence supporting the conviction). Ramon v. State, 159 S.W.3d 927, 929 (Tex. Crim.

App. 2004); Mosley, 983 S.W.2d at 259.

       In this case, the trial court did not abuse its discretion in denying McFatridge’s

motion for mistrial. First, although the answer given to the State’s question may have

violated the order on the motion in limine, the violation was not severe; and regardless

of the ruling on the motion in limine, it is the admission of the evidence that we review,

not the violation of the order in limine. No specific offense was mentioned nor was it

mentioned that McFatridge, herself, had been previously arrested and taken to jail.

There were other inferences that could have been made from the statement of the

officer. Second, the instruction to disregard was effective. A lot of time had elapsed

between the statement and the instruction, and the trial court was careful not to refresh

or reinforce the jury’s memory of the content of the statement.           Third, there was

overwhelming evidence supporting the conviction absent this violation.

       McFatridge’s sixth issue is overruled.

                             HORIZONTAL GAZE NYSTAGMUS

       In her last issue, McFatridge complains about the failure of Officer Carpenter to

score the Horizontal Gaze Nystagmus test. McFatridge assigns no error regarding this

“failure” and fails to cite to any authority regarding this issue. Accordingly, this issue is

inadequately briefed and presents nothing for review. See TEX. R. APP. P. 38.1(i). To the

extent that McFatridge is complaining that the failure to score the Horizontal Gaze

Nystagmus test affects the sufficiency of the evidence to support her conviction, we

have already reviewed the evidence under the appropriate standard and have found

McFatridge v. State                                                                   Page 10
the evidence to be sufficient to support the jury’s verdict. See Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

       McFatridge’s seventh issue is overruled.

                                        CONCLUSION

       Having overruled each issue properly presented, we affirm the judgment of the

trial court.


                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 6, 2011
Do not publish
[CR25]




McFatridge v. State                                                               Page 11